DISMISS; and Opinion Filed February 10, 2017.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00521-CV

                            JEFFREY AGULEFO, Appellant
                                       V.
                           BANK OF AMERICA, N.A., Appellee

                      On Appeal from the 86th Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 92509-86

                            MEMORANDUM OPINION
                         Before Justices Evans, Stoddart, and Boatright
                                 Opinion by Justice Boatright
       Before the Court is appellant’s February 6, 2017 “Notice of Voluntary Dismissal.”

Appellant no longer wants to pursue this appeal and requests this Court to dismiss the appeal.

We dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Jason E. Boatright/
                                                  JASON E. BOATRIGHT
                                                  JUSTICE

160521F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JEFFREY AGULEFO, Appellant                          On Appeal from the 86th Judicial District
                                                    Court, Kaufman County, Texas
No. 05-16-00521-CV        V.                        Trial Court Cause No. 92509-86.
                                                    Opinion delivered by Justice Boatright,
BANK OF AMERICA, N.A., Appellee                     Justices Evans and Stoddart participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement of the parties, we ORDER that appellee Bank of America,
N.A. recover its costs of this appeal from appellant Jeffrey Agulefo.


Judgment entered this 10th day of February, 2017.




                                             –2–